PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/951,454
Filing Date: 24 Nov 2015
Appellant(s): Cui et al.



__________________
Michael J. Lenisa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 6th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellants argued that “Claim 1/8/15 does not recite a judicial exception under prong 1 of Revised Step 2A of the 2019 Eligibility Guidance” – Appeal Brief pages 10-13, 17-19, and 21-23. Examiner respectfully disagrees.
	Appellant’s claimed invention does not pertain to the fact pattern of the argued Example 37 wherein the interactive components (i.e., buttons/icons) of a graphical interface are rearranged/reordered within the interface based on the historical use frequencies of these components, whereas the appellant’s claimed invention aims “to estimate ratings lift for the media asset” which is irrelevant to dynamically organizing graphical user interface components. Further, appellant’s claimed invention does not establish/recite algorithmic details of the (machine learning) models in the claims. Note that the appellant’s specification does not use the term “machine learning”, however, the support for this term simply exists indirectly via paragraphs [0043] and [0044], wherein the models are some type of mathematical equation (Equation 1) wherein the coefficients are estimated/trained using logistic regression which are performed in a computer/machine environment (see fig. 1). Therefore, the claims do not have support for any type of machine learning models except the embodiment explained in the specification and its obvious variants. Further, the (machine learning) models, without details provided in the claim and under broadest reasonable interpretation, can even be a simpler mathematical concept/equation that can be performed in human mind and/or with pen and a paper if necessary. The increased amount/efficiency of data/information or the size of parameter set processed (although not recited/defined in the claim) via the use of a generic computer environment is not an 
Further, Appellant’s claimed invention does not pertain to the fact pattern of the Example 42, wherein the practical application is attributed to the functions of converting data coming from different input sources based on hardware/software dependencies and real time access given to the resulting aggregated data to all the subscribers, whereas Appellant’s claimed invention lacks both data conversion required due to software and hardware differences of input sources and the real time communication to the users/viewers/subscribers. Further, an argument for improvement to a technology or technical field can be used as an evidence for a practical application/significantly more of an abstract idea, but does not eliminate the existence of the abstract idea. Regardless, “improv[ing] audience measurement techniques by predicting time-shifted viewing of media (e.g., by building a lift prediction model based on historical audience measurement data)” simply focusing on mathematical/algorithmic estimations without further details on technologies used for audience measurement such as hardware/sensors/communication protocols used to collect viewer/viewing data does not provide an improvement to technology, however, may simply be an improvement to the business model/abstract idea, which does not provide practical application or inventive concept to the abstract idea (See MPEP 2106.05(a) “it is important to keep in mind that an improvement in the abstract idea 

Appellant’s also argued that “…claim 1/8/15 provides a practical application under prong 2 of Revised Step 2A of the 2019 Eligibility Guidance”, Appeal Brief pages 13-16, 19-20, and 23-24. Examiner respectfully disagrees.
Appellant’s claimed invention at most provides an improvement to a business model/abstract idea of estimating ratings lift of media assets, which does not provide improvement to a technology, and does not incorporate the abstract idea into a practical application. Reducing a need for computing resources (operating efficiency) such as processor or memory by improving a business model does not alter these computing technology elements, but rather provides business benefit of less cost incurred/spent on computing resources. Note that "it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology" (See MPEP 2106.05(a)); however, the arguments are directed to improvements in the abstract idea and the resulting effect on additional elements such as reduced processing power needs without altering these additional elements. Further, appellant’s claimed invention does not establish/recite algorithmic details of the (machine learning) models in the claims. Note that the appellant’s specification does not use the term “machine learning”, however, the support for this term simply exists indirectly via paragraphs [0043] and [0044], wherein the models are some type of mathematical 
Therefore, the argued improvements do not eliminate existence of an abstract idea, do not provide practical application for an abstract idea and do not provide significantly 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


Conferees:

Jerry O’Connor     /GJOC/Supervisory Patent Examiner,Group Art Unit 3624

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.